FILED
                             NOT FOR PUBLICATION                             AUG 04 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


FELICISIMA ALBIOLA ESPINOSA,                     No. 11-72495

               Petitioner,                       Agency No. A088-224-046

  v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 21, 2015**

Before:        CANBY, BEA, and MURGUIA, Circuit Judges.

       Felicisima Albiola Espinosa, a native and citizen of the Philippines, petitions

for review of the Board of Immigration Appeals’ order dismissing her appeal from

an immigration judge’s (“IJ”) removal order. We have jurisdiction under 8 U.S.C.

§ 1252. We review for abuse of discretion the denial of a motion to continue, and


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo due process claims. Sandoval-Luna v. Mukasey, 526 F.3d 1243,

1246 (9th Cir. 2008). We deny the petition for review.

      The agency did not abuse its discretion in denying a continuance, where

Albiola Espinosa had already been given three continuances and she did not show

good cause for an additional continuance. See 8 C.F.R. § 1003.29 (an IJ may grant

a motion for a continuance for good cause shown). Albiola Espinosa’s contention

that the IJ did not consider all the facts presented is belied by the record.

      To the extent Albiola Espinosa is making a due process claim, it therefore

fails. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (to prevail on a due

process challenge, an alien must show error and prejudice).

      PETITION FOR REVIEW DENIED.




                                            2                                   11-72495